DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 2010/0147865 A1 to Yang et al. (“Yang”) in view of U.S. Patent No. 5,385,259 to Bernstein et al. (“Bernstein”) further in view of U.S. Patent No. 5,988,520 to Bitner (“Bitner”).
As to claim 1, Yang teaches a deodorizing pet-waste storage system for storing pet waste, comprising: a liner (trash bag, dotted line in Fig. 2) having a closed bottom end and an open top end (open top folded over lip 22, as seen in Fig. 2) in opposition to one another; a receptacle (trash can assembly 20), including: a base (base 34); flat front and rear walls (pg. 2, ¶ 0034) connected by arcuate sidewalls (shell 22), the sidewalls extending proximally-to-distally from the base to a receptacle opening (opened mouth 26) bordered by a utility lip (lip 24); and an interior compartment extending from the receptacle opening toward the base (Fig. 3), the interior compartment configured to receive the liner with the closed bottom end disposed toward the base and the open top end overlapped about the utility lip (pg. 3, ¶ 0045); and a cover assembly (Fig. 2), including: a removeable rim (trim 28) forming a lip receiving channel configured to receive and retain the open top end of the liner overlapped about the utility lip of the receptacle with the liner compressed between the removable rim and the utility lip (pg. 3, ¶ 0045); a lid (lid 30) rotatively coupled with the removeable rim (Fig. 2), wherein the lid arcs between an open lid position (Fig. 2) and a closed lid position (Fig. 1); the removable rim forming a selectively unobstructed pathway into the top end of the liner (pg. 3, ¶ 0045), and extending to the closed bottom end of the liner, when the lid is arced in the open lid position (Fig. 2); but does not teach a deodorizing assembly including a retainment structure enveloping an odor absorbing filter, and the deodorizing assembly configured to receive an unobstructed airflow from the closed bottom end of the liner through the open top end of the liner overlapped about the utility lip to the lid, wherein the retainment structure is optionally adjustable between an open airflow position enabling the airflow through the retainment structure to the odor absorbing filter and a closed airflow position preventing the airflow through the retainment structure to the odor absorbing filter.
Bernstein teaches a deodorizing assembly (deodorant basket assembly 32) including a retainment structure (basket 248) enveloping an odor absorbing filter (deodorant bar 266), and the deodorizing assembly configured to receive an unobstructed airflow from the closed bottom end of the liner (trash bag 26) through the open top end of the liner overlapped about the utility lip to the lid (cover 22).
Bitner teaches wherein the retainment structure (trash can device 10) is optionally adjustable between an open airflow position (Bitner, col. 3, lines 29-34) enabling an airflow through the retainment structure to the odor absorbing filter (chemical disk 30) and a closed airflow position (Bitner, col. 3, lines 18-23) preventing the airflow through the retainment structure to the odor absorbing filter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the deodorant basket assembly of Bernstein and the opening of housing in Bitner with the storage system as taught by Yang to prevent odors from the bag liner may escape from the pail (Bernstein, col. 1, lines 25-26) and to mask any unpleasant odors emanating from the garbage (Bitner, col. 1, lines 35-36).
As to claim 4, Yang modified by Bernstein and Bitner teaches the deodorizing pet-waste storage system of claim 1, but does not teach the cover assembly further comprising a push-to-release latch including a latch portion extending inward from the removeable rim and an opposing catch portion extending outward from a bottom surface of the lid toward the latch portion, wherein a compression force upon a top surface of the lid releases the push-to-release latch from the closed lid position to the open lid position.
Bernstein teaches the cover assembly (cover 22) further comprising a push-to-release latch (double latch lock and release assembly 134) including a latch portion (edge 150) extending inward from the removeable rim and an opposing catch portion (catch 136) extending outward from a bottom surface of the lid toward the latch portion, wherein a compression force upon a top surface (spring button 142) of the lid releases the push-to-release latch from the closed lid position (Fig. 1) to the open lid position (Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the double latch lock and release assembly of Bernstein with the storage system as taught by Yang modified by Bernstein and Bitner to lock the lid in place so it cannot be raised (Bernstein, col. 5, lines 3-6).
As to claim 7, Yang modified by Bernstein and Bitner teaches the deodorizing pet-waste storage system of claim 1, wherein the pet waste comprises one or more of an amount of soiled cat litter and an amount of dog excrement. Yang modified by Bernstein and Bitner does not disclose soiled cat litter or an amount of dog excrement. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114 Il). The diaper pail of Yang modified by Bernstein and Bitner teaches being used for disposing of soiled diapers and could be used for disposing of pet excrement.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bernstein in view of Bitner further in view of U.S. PGPUB 2007/0125792 A1 to Pollack et al. (“Pollack”).
As to claim 2, Yang modified by Bernstein and Bitner teaches the deodorizing pet-waste storage system of claim 1, but does not teach wherein the odor absorbing filter comprises an activated carbon filter.
Pollack teaches the odor absorbing filter (filter 36) comprises an activated carbon filter (Pollack, pg. 9, ¶ 0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the activated carbon filter of Pollack with the storage system as taught by Yang modified by Bernstein and Bitner to capture the molecules in the air that are producing the unpleasant odor to eliminate the odors entirely (Pollack, pg. 9, ¶ 0083).
As to claim 3, Yang modified by Bernstein, Bitner, and Pollack teaches the deodorizing pet-waste storage system of claim 2, wherein the retainment structure comprises: an alignment ring (upper housing circumference 13) extending outward from a bottom surface of the lid (Bitner Fig. 1); and a deodorizer cap (lid 25) disposed about the alignment ring, the deodorizer cap having a sidewall and a dual-layer airflow panel (Bitner Fig. 1) including a fixed perforated panel forming a fixed perforation pattern (Bitner Fig. 1) and a rotating perforated panel (lower housing circumference 17) forming a rotating perforation pattern (Bitner Fig. 1), wherein: when the rotating perforated panel is adjusted to the open airflow position (Bitner, col. 3, lines 29-34), the rotating perforation pattern aligns with the fixed perforation pattern; and when the rotating perforated panel is adjusted to the closed airflow position (Bitner, col. 3, lines 18-23), the rotating perforation pattern misaligns with the fixed perforation pattern, as taught by Bitner.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bernstein in view of Bitner further in view of U.S. PGPUB 2009/0078721 A1 to Hoffman et al. (“Hoffman”).
As to claim 5, Yang modified by Bernstein and Bitner teaches the deodorizing pet-waste storage system of claim 1, but does not teach the receptacle further comprising a carry handle rotationally coupled between the arcuate sidewalls.
Hoffman teaches the receptacle further comprising a carry handle (handle 41) rotationally coupled between the arcuate sidewalls (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the handle of Hoffman with the storage system as taught by Yang modified by Bernstein and Bitner to provide a transport facilitating means (Hoffman, pg. 3, ¶ 0031).

Claim(s) 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bernstein.
As to claim 9, Yang teaches a deodorizing cover insert for use with a liner and a five-gallon bucket in storing pet waste within the five-gallon bucket, the liner (trash bag, dotted line in Fig. 2) having a closed bottom end and an open top end (open top folded over lip 22, as seen in Fig. 2) in opposition to one another, and the five-gallon bucket (trash can assembly 20) having a base (base 34), a circular sidewall (shell 22), and an open top end (opened mouth 26), the deodorizing cover insert comprising: a removeable rim (trim 28) forming a lip receiving channel configured to receive and retain the open top end of the liner overlapped about the open top end of the five-gallon bucket with the liner compressed between the removable rim and the open top of the bucket (pg. 3, ¶ 0045); a lid (lid 30) rotatively coupled with the removeable rim (Fig. 2), wherein the lid arcs between an open lid position (Fig. 2) and a closed lid position (Fig. 1); the removable rim forming a selectively unobstructed pathway into the top end of the liner (pg. 3, ¶ 0045), and extending to the closed bottom end of the liner, when the lid is arced in the open lid position (Fig. 2); but does not teach a deodorizing assembly including a retainment structure enveloping an odor absorbing filter, and the deodorizing assembly configured to receive an unobstructed airflow from the closed bottom end of the liner through the open top end of the liner overlapped about the open top of the bucket to the lid.
Bernstein teaches a deodorizing assembly (deodorant basket assembly 32) including a retainment structure (basket 248) enveloping an odor absorbing filter (deodorant bar 266), and the deodorizing assembly configured to receive an unobstructed airflow from the closed bottom end of the liner (trash bag 26) through the open top end of the liner overlapped about the open top of the bucket  to the lid (cover 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the deodorant basket assembly of Bernstein with the storage system as taught by Yang to prevent odors from the bag liner may escape from the pail (Bernstein, col. 1, lines 25-26).
As to claim 12, Yang modified by Bernstein teaches the deodorizing cover insert of claim 9, but does not teach the cover insert further comprising a push-to-release latch including a latch portion extending inward from the removeable rim and an opposing catch portion extending outward from a bottom surface of the lid toward the latch portion, wherein when a compression force is applied to a top surface of the lid, the catch portion releases the latch portion.
Bernstein teaches the cover insert (cover 22) further comprising a push-to-release latch (double latch lock and release assembly 134) including a latch portion (edge 150) extending inward from the removeable rim and an opposing catch portion (catch 136) extending outward from a bottom surface of the lid toward the latch portion, wherein a compression force upon a top surface (spring button 142) of the lid releases the push-to-release latch from the closed lid position (Fig. 1) to the open lid position (Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the double latch lock and release assembly of Bernstein with the storage system as taught by Yang modified by Bernstein to lock the lid in place so it cannot be raised (Bernstein, col. 5, lines 3-6).
As to claim 13, Yang modified by Bernstein teaches the deodorizing cover insert of claim 9, wherein the pet waste comprises one or more of an amount of soiled cat litter and an amount of dog excrement. Yang modified by Bernstein does not disclose soiled cat litter or an amount of dog excrement. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114 Il). The diaper pail of Yang modified by Bernstein teaches being used for disposing of soiled diapers and could be used for disposing of pet excrement.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bernstein further in view of Pollack.
As to claim 10, Yang modified by Bernstein teaches the deodorizing cover insert of claim 9, but does not teach wherein the odor absorbing filter comprises an activated carbon filter.
Pollack teaches the odor absorbing filter (filter 36) comprises an activated carbon filter (Pollack, pg. 9, ¶ 0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the activated carbon filter of Pollack with the storage system as taught by Yang modified by Bernstein to capture the molecules in the air that are producing the unpleasant odor to eliminate the odors entirely (Pollack, pg. 9, ¶ 0083).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bernstein further in view of Bitner.
As to claim 11, Yang modified by Bernstein teaches the deodorizing cover insert of claim 9, wherein the retainment structure comprises: an alignment ring (flange 238, Bernstein) extending outward from a bottom surface of the lid (cover 22, Bernstein); and a deodorizer cap (handle 230, Bernstein) disposed about the alignment ring, but does not teach the deodorizer cap having a sidewall and a dual-layer airflow panel including a fixed perforated panel forming a fixed perforation pattern and a rotating perforated panel forming a rotating perforation pattern, wherein: when the rotating perforated panel is adjusted to an open airflow position, the rotating perforation pattern aligns with the fixed perforation pattern and enables an airflow through the retainment structure to the odor absorbing filter; and when the rotating perforated panel is adjusted to a closed airflow position, the rotating perforation pattern is offset from the fixed perforation pattern and blocks the airflow through the retainment structure to the odor absorbing filter.
Bitner teaches the deodorizer cap (lid 25) having a sidewall (upper housing circumference 13) and a dual-layer airflow panel (Bitner Fig. 1) including a fixed perforated panel forming a fixed perforation pattern (Bitner Fig. 1) and a rotating perforated panel (lower housing circumference 17) forming a rotating perforation pattern (Bitner Fig. 1), wherein: when the rotating perforated panel is adjusted to an open airflow position (Bitner, col. 3, lines 29-34), the rotating perforation pattern aligns with the fixed perforation pattern and enables an airflow through the retainment structure to the odor absorbing filter; and when the rotating perforated panel is adjusted to a closed airflow position (Bitner, col. 3, lines 18-23), the rotating perforation pattern is offset from the fixed perforation pattern and blocks the airflow through the retainment structure to the odor absorbing filter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the trash can device of Bitner with the deodorizing cover as taught by Yang modified Bernstein to mask any unpleasant odors emanating from the garbage (Bitner, col. 1, lines 35-36).

Claim(s) 14, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bernstein further in view of Hoffman.
As to claim 14, Yang teaches a method of storing pet waste within a deodorizing storage system including (a) a liner (trash bag, dotted line in Fig. 2) having a closed bottom end and an open top end (open top folded over lip 22, as seen in Fig. 2) in opposition to one another, (b) a receptacle (trash can assembly 20) having a base (base 34), flat front and rear walls (pg. 2, ¶ 0034) connected by arcuate sidewalls (shell 22) extending proximally-to-distally from the base to a receptacle opening (opened mouth 26), a utility lip (lip 24) bordering the receptacle opening, an interior compartment extending from the receptacle opening toward the base (Fig. 3), the interior compartment configured to receive the liner with the closed bottom end disposed toward the base and the open top end overlapped about the utility lip (pg. 3, ¶ 0045), and (c) a cover assembly (Fig. 2) having a removeable rim (trim 28) forming a lip receiving channel configured to receive and retain the open top end of the liner overlapped about the utility lip of the receptacle with the liner compressed between the removable rim and the utility lip (pg. 3, ¶ 0045), a lid (lid 30) rotatively coupled with the removeable rim (Fig. 2), the removable rim forming a selectively unobstructed pathway into the top end of the liner (pg. 3, ¶ 0045), and extending to the closed bottom end of the liner, when the lid is arced in the open lid position (Fig. 2), the method comprising: removing the cover assembly from the receptacle by separating the lip receiving channel of the removeable rim from the utility lip (Fig. 2); disposing liner within an interior compartment of the receptacle such that an open end of the liner overlaps the utility lip (pg. 3, ¶ 0045); replacing the cover assembly upon the receptacle such that the open end of the liner is disposed between the utility lip of the receptacle and the lip receiving channel of the removeable rim of the cover assembly (pg. 3, ¶ 0045); opening the lid into an open position (Fig. 2); disposing an amount of pet waste through the selectively unobstructed pathway, with the lid in the open lid position into the liner (pg. 3, ¶ 0045), within the interior compartment of the receptacle (Fig. 2); and closing the lid (Fig. 1); but does not teach a pivoting handle, and a deodorizing assembly configured to receive an unobstructed airflow from the closed bottom end of the liner through the open top end of the liner overlapped about the utility lip to the lid, adjusting the deodorizing assembly to an open airflow position enabling odor absorption to the closed bottom end of the liner.
Hoffman teaches a pivoting handle (handle 41).
Bernstein teaches a deodorizing assembly (deodorant basket assembly 32) configured to receive an unobstructed airflow from the closed bottom end of the liner (trash bag 26) through the open top end of the liner overlapped about the utility lip to the lid (cover 22), adjusting the deodorizing assembly to an open airflow position enabling odor absorption to the closed bottom end of the liner (Bernstein, col. 6, lines 33-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the handle of Hoffman and add the basket of Bernstein with the storage system as taught by Yang to provide a transport facilitating means (Hoffman, pg. 3, ¶ 0031) and to prevent odors from the bag liner may escape from the pail (Bernstein, col. 1, lines 25-26).
As to claim 15, Yang modified by Bernstein and Hoffman teaches the method of claim 14, but does not teach wherein: the cover assembly further comprises a push-to-release latch including a latch portion extending inward from the removeable rim and an opposing catch portion extending outward from a bottom surface of the lid toward the latch portion; the opening the lid comprises first compressing the lid to release the push-to- release latch; and the closing the lid comprises second compressing the lid to engage the push- to-release latch.
Bernstein teaches the cover assembly (cover 22) further comprising a push-to-release latch (double latch lock and release assembly 134) including a latch portion (edge 150) extending inward from the removeable rim and an opposing catch portion (catch 136) extending outward from a bottom surface of the lid toward the latch portion; the opening the lid comprises first compressing the lid to release the push-to-release latch (Bernstein, col. 5, lines 58-62); the closing the lid comprises second compressing the lid to engage the push- to-release latch (Bernstein, col. 5, lines 64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the double latch lock and release assembly of Bernstein with the storage system as taught by Yang modified by Bernstein and Hoffman to lock the lid in place so it cannot be raised (Bernstein, col. 5, lines 3-6).
As to claim 18, Yang modified by Bernstein and Hoffman teaches the method of claim 14, further comprising, after the closing the lid: but does not teach transporting, via the pivoting handle, the deodorizing storage system from a storage location to a disposal location.
Hoffman teaches transporting, via the pivoting handle (handle 41), the deodorizing storage system from a storage location (Hoffman, pg. 3, ¶ 0031) to a disposal location (returning device 10 to a designated location, Hoffman, pg. 3, ¶ 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the handle of Hoffman to move the modified container as taught by Yang modified by Bernstein and Hoffman to return the container to a designated location (Hoffman, pg. 3, ¶ 0031).
As to claim 19, Yang modified by Bernstein and Hoffman teaches the method of claim 18, wherein the storage location is located inside a building structure and the disposal location is located outside the building structure (returning the device 10 to a designated location, Hoffman, pg. 3, ¶ 0031). 
As to claim 20, Yang modified by Bernstein and Hoffman teaches the method of claim 18, further comprising, after the transporting and at the disposal location (returning the device 10 to a designated location, Hoffman, pg. 3, ¶ 0031): removing the cover assembly from the receptacle by separating the lip receiving channel of the removeable rim from the utility lip; and removing the liner from the receptacle for off-site disposal (Yang, pg. 3, ¶ 0045).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bernstein in view of Hoffman further in view of Bitner.
As to claim 16, Yang modified by Bernstein and Hoffman teaches the method of claim 14, wherein: the deodorizing assembly (deodorant basket assembly 32, Bernstein) comprises: an alignment ring (flange 238, Bernstein) extending proximally-to-distally from a bottom surface of the lid (cover 22, Bernstein); a deodorizer cap (handle 230, Bernstein) disposed about the alignment ring, but does not teach the deodorizer cap having a sidewall coupled with a fixed perforated panel forming a fixed perforation pattern and a rotating perforated panel forming a rotating perforation pattern; and an odor absorbing filter disposed within a boundary of the alignment ring and the deodorizer cap; and the adjusting the deodorizing assembly to the open airflow position comprises rotating the rotating perforated panel such that the fixed perforation pattern and the rotating perforation pattern are aligned.
Bitner teaches the deodorizer cap (lid 25) having a sidewall (upper hosing circumference 13) coupled with a fixed perforated panel (Fig. 1) forming a fixed perforation pattern and a rotating perforated panel (lower housing circumference 17) forming a rotating perforation pattern (Fig. 1); and an odor absorbing filter (chemical disk 30) disposed within a boundary of the alignment ring and the deodorizer cap (Fig. 1); and the adjusting the deodorizing assembly to the open airflow position (Bitner, col. 3, lines 29-34) comprises rotating the rotating perforated panel such that the fixed perforation pattern and the rotating perforation pattern are aligned.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the trash can device of Bitner with the storage system as taught by Yang modified by Bernstein and Hoffman to mask any unpleasant odors emanating from the garbage (Bitner, col. 1, lines 35-36).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bernstein in view of Hoffman in view of Bitner further in view Pollack.
As to claim 17, Yang modified by Bernstein, Hoffman, and Bitner teaches the method of claim 16, but does not teach wherein the odor absorbing filter comprises an activated carbon filter.
Pollack teaches the odor absorbing filter (filter 36) comprises an activated carbon filter (Pollack, pg. 9, ¶ 0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the activated carbon filter of Pollack with the storage system as taught by Yang modified by Bernstein, Hoffman, and Bitner to capture the molecules in the air that are producing the unpleasant odor to eliminate the odors entirely (Pollack, pg. 9, ¶ 0083).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733